NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30226

                Plaintiff-Appellee,             D.C. No. 4:18-cr-00072-DCN-1

 v.
                                                MEMORANDUM*
JAMES CLIFFORD GOODWIN III,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      James Clifford Goodwin III appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession of

sexually explicit images of a minor, in violation of 18 U.S.C. § 2252(a)(4)(B),

(b)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Goodwin’s counsel



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Goodwin the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    19-30226